Case 1:20-cv-00857-CFC-JLH Document 99 Filed 02/12/21 Page 1 of 7 PageID #: 1726




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


MANHATTAN                                 :
TELECOMMUNICATIONS CORP.,                 :
D/B/A METROPOLITAN                        :
TELECOMMUNICATIONS, A/K/A                 :
METTEL                                    :    C.A. 1:20-cv-00857-CFC-JLH
                                          :
                        Plaintiff,        :
                                               PUBLIC VERSION
                                          :
                                               Filed February 12, 2021
              v.                          :
                                          :
GRANITE TELECOMMUNICATIONS,               :
LLC,                                      :
                                          :
                         Defendant.       :

  EXHIBITS 2, 3 AND 5 TO LETTER TO THE HONORABLE JENNIFER L.
                   HALL FROM JOSHUA N. RUBY


             R. Judson Scaggs, Jr. (No. 2676)
             Zi-Xiang Shen (No. 6072)
             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
             1201 N. Market Street
             Wilmington, DE 19801
             (302) 658-9200
               Attorneys for Defendant Granite Telecommunications, LLC

 February 5, 2021
Case 1:20-cv-00857-CFC-JLH Document 99 Filed 02/12/21 Page 2 of 7 PageID #: 1727




          EXHIBIT 2
Case 1:20-cv-00857-CFC-JLH Document 99 Filed 02/12/21 Page 3 of 7 PageID #: 1728




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:20-cv-00857-CFC-JLH Document 99 Filed 02/12/21 Page 4 of 7 PageID #: 1729




          EXHIBIT 3
Case 1:20-cv-00857-CFC-JLH Document 99 Filed 02/12/21 Page 5 of 7 PageID #: 1730




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:20-cv-00857-CFC-JLH Document 99 Filed 02/12/21 Page 6 of 7 PageID #: 1731




          EXHIBIT 5
Case 1:20-cv-00857-CFC-JLH Document 99 Filed 02/12/21 Page 7 of 7 PageID #: 1732




                          REDACTED
                            IN ITS
                          ENTIRETY
